BASE SALARIES OF EXECUTIVE OFFICERS

 

As of December 22, 2009, the following are the base salaries (on an annual
basis) of the executive officers of Hovnanian Enterprises, Inc.:

 

 

Ara K. Hovnanian
Chief Executive Officer, President, Chairman of the Board Director of the
Company

 

$

1,092,606

 

Paul W. Buchanan
Senior Vice President – Chief Accounting Officer

 

$

287,000

 

Peter S. Reinhart
Senior Vice President and General Counsel

 

$

307,500

 

J. Larry Sorsby
Executive Vice President, Chief Financial Officer and Director of the Company

 

$

500,000

 

David G. Valiaveedan
Vice President – Finance

 

$

270,000

 

 

 

 